ORDER
PER CURIAM.
James Lybarger appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief without an evidentiary hearing. Mr. Lybarger sought to vacate his convictions for two counts of second degree robbery, section 569.030, RSMo 2000, and two counts of attempted second degree robbery, sections 564.011 and 569.030, RSMo 2000, and sentences of two concurrent terms of thirty years imprisonment to run consecutive to two concurrent terms of twenty years imprisonment, respectively. He claims that he received ineffective assistance of counsel when trial counsel failed to object to the State eliciting hearsay evidence regarding his wife. In a separate pro se supplemental brief filed after counsel withdrew from this case with court approval, *397Mr. Lybarger claims that (1) the trial court did not have jurisdiction to try him, (2) he was denied counsel at critical stages of the proceeding and his public defender had a conflict of interest, and (3) appellate counsel was ineffective for abandoning properly preserved trial error. The judgment is affirmed. Rule 84.16(b).